Case: 19-60710       Document: 00515728353            Page: 1      Date Filed: 02/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                             February 1, 2021
                                     No. 19-60710
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk

   Dina Margarita Alvarenga-Quijano,

                                                                              Petitioner,

                                           versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                            Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 098 116 750


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Dina Alvarenga-Quijano, a native and citizen of El Salvador, petitions
   for review of the order of the Board of Immigration Appeals (“BIA”) dis-
   missing her appeal of the denial by the immigration judge (“IJ”) of her
   motion to reopen the proceedings in order to rescind her 2004 in absentia


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-60710        Document: 00515728353         Page: 2     Date Filed: 02/01/2021




                                     No. 19-60710


   removal order. She contends that the BIA and IJ erred in denying her motion
   to reopen to enable her to apply for asylum or withholding of removal on the
   ground that she failed to demonstrate a material change in country
   conditions.
          Alvarenga-Quijano briefs no argument challenging the determination
   that (1) her removal order would not be rescinded because she had proper
   and actual notice of her removal hearing, (2) her motion to reopen was
   untimely to the extent that she asserted that her failure to appear was the
   result of exceptional circumstances, and (3) the motion to reopen was
   untimely to the extent that she sought to apply for adjustment of status. She
   has therefore abandoned any such theories. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003); see also Beasley v. McCotter, 798 F.2d 116, 118
   (5th Cir. 1986).
          As part of her challenge to the denial of the motion to reopen to enable
   her to seek asylum or withholding of removal, Alvarenga-Quijano maintains,
   for the first time, that the BIA employed an incorrect standard of review.
   Because she did not first exhaust her administrative remedies as to that claim,
   this court lacks jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1); Wang
   v. Ashcroft, 260 F.3d 448, 452−53 (5th Cir. 2001); Omari v. Holder, 562 F.3d
   314, 320−21 (5th Cir. 2009).
          “A motion to reopen is a form of procedural relief that asks the [BIA]
   to change its decision in light of newly discovered evidence or a change in
   circumstances since the hearing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 339
   (5th Cir. 2016) (internal quotation marks, alteration, and citation omitted).
   Such motions are disfavored, and denials are reviewed only for abuse of dis-
   cretion. INS v. Doherty, 502 U.S. 314, 323 (1992). This court must affirm
   the BIA’s decision unless it is “capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather




                                           2
Case: 19-60710      Document: 00515728353          Page: 3   Date Filed: 02/01/2021




                                    No. 19-60710


   than the result of any perceptible rational approach.” Cruz v. Barr, 929 F.3d
   304, 308 (5th Cir. 2019) (internal quotation marks and citation omitted).
          Ordinarily, an alien must file a motion to reopen within 90 days of the
   date on which the final administrative decision is entered. See 8 U.S.C.
   § 1229a(c)(7)(C)(i). An exception is that there are no time limits on filing
   a motion to reopen if the reason for the motion is to apply for asylum,
   withholding of removal, or relief under the Convention Against Torture and
   the motion “is based on changed country conditions arising in the country of
   nationality . . . if such evidence is material and was not available and would
   not have been discovered or presented at the previous proceeding.”
   § 1229a(c)(7)(C)(ii). Alvarenga-Quijano asserts that the BIA and IJ erred in
   determining that she failed to demonstrate materially changed country condi-
   tions. She renews her assertion that her sister witnessed a gang murder, that
   the gangs have her sister under watch, and that they will “track and get to”
   her if she is deported. She further asserts that, even if that amounts only to
   changed personal circumstances, she nevertheless has demonstrated materi-
   ally changed country conditions by showing that gang violence has worsened
   in El Salvador since she left.
          To the extent that Alvarenga-Quijano avers that she demonstrated
   a material change in country conditions by presenting evidence of escalating
   violence and growth of gang presence and power, she fails to point to any
   record evidence supporting the argument that conditions have materially
   changed since 2004, when she was removed. See Nunez v. Sessions, 882 F.3d
   499, 508 (5th Cir. 2018); Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir.
   2016). We have upheld the denial of motions to reopen “where the evidence
   of changed conditions shows only a continuance of ongoing violence in the
   home country.” Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016). More-
   over, a change in personal circumstances does not constitute a showing of
   changed country conditions. See id. at 222−23. Because Alvarenga-Quijano



                                         3
Case: 19-60710      Document: 00515728353          Page: 4   Date Filed: 02/01/2021




                                    No. 19-60710


   presented evidence of only continuing and ongoing gang violence and
   changed personal circumstances, she cannot demonstrate that the BIA
   abused its discretion in affirming the IJ’s denial of her motion to reopen. See
   Cruz, 929 F.3d at 308.
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part for want of jurisdiction.




                                         4